Exhibit January 15, 2009 FOR IMMEDIATE RELEASE STELLAR RESOURCES, LTD. DIRECTOR STEPS DOWN. LAS VEGAS, NV, January 15, 2009 - Stellar Resources, Ltd. (OTC Bulletin Board: SRRL), announced today that Kathy Whyte has resigned her position as Chief Executive Officer and Director of the Company effective January 12, 2009.Ms. Whyte had been Chief Executive Officer and Director since October 3, 2006. We wish to thank Ms. Whyte for her leadership and management of Stellar Resources Ltd. over the past years. We would also like to thank Ms. Whyte for her knowledge which has helped us oversee numerous critical improvements and expansion we can make to the Company's future. We are however, pleased to welcome aboard, Mr. Luigi Rispoli as President, and CEO. Mr.
